-I-
Stern, J.
Both of these cases involve the issue of whether an appeal from an order of the State Personnel *110Board of Review, -which attacks the jurisdiction of the board, must be brought in the Court of Common Pleas of Franklin County, or whether such appeal may also be brought in the Court of Common Pleas of the county where the affected employee resides. .
The powers and duties of the State Personnel Board of Review, as set out in R. C. 124.03, include the power to:
“* * * hear appeals, as-provided by law, of employees in the classified state service from final decisions * * * relative to reduction in pay or position, layoff, suspension, discharge, assignment or reassignment to a new or different position classification ***.”.
■In both cases, the claim is made that the board lacked jurisdiction because the employees were not members of the classified civil service. In both cases, the board decided that the employees, deputy sheriffs, were members of the classified civil service.
Appeals from orders of the board are governed by two. separate statutes. R. C. 119..12 provides that:
“Any party adversely affected by any order of an agency * * *may appeal to the Court of Common Pleas of Franklin County * * *,
ÍÍ # # #
‘“ The court may affirm the order of the agency complained of in the appeal if it finds, upon consideration of the entire record and such additional evidence as the court, has admitted, that the order is supported by reliable, probative, and substantial evidence and is in accordance with law. In the absence of such a finding, it may reverse, vacate, or modify the order or make such other ruling as is supported by reliable, probative, and substantial evidence and is in accordance with law. * * *”
R. C. 119.12 is a general statute providing for appeals from orders of various administrative agencies, and applies to all orders of the board. State, ex rel. Oliver, v. State Civil Service Commission (1959), 168 Ohio St. 445, 155 N. E. 2d 897. R. C. 124.34, a statute specifically governing appeals from orders of the board, provides, in part:
*111“In cases of removal or reduction in pay for disciplinary reasons, either the appointing anthority or the officer or employee may appeal from the decision of the State Personnel Board of Review * * * to the Conrt of Common Pleas of the connty in which the employee resides in accordance with the procedure provided by Section 119.-12 of the Revised Code.”
On its face, R. C. 124.34 permits an appeal of an order by the board to be brought in the county in which the employee resides. The Court of Appeals for Cuyahoga County, in its opinion, maintained that when read in pari materia with R. C. 119.12, R. C. 143.27 (now R. C. 124.34) applies only to appeals of matters such as sufficiency of evidence, and not to appeals claiming a lack of jurisdiction on the part of the board.
That court’s decision is apparently based upon the language in R. C. 119.12, which limits judicial review to issues of whether “the order is supported by reliable, probative, and substantial evidence and is in accordance with law.” However, neither the Court of Appeals for Cuya-hoga County nor the sheriffs have suggested any reason why the question of the board’s jurisdiction is not one of whether the order “is in accordance with law.” Contrary to the Cuyahoga County court’s construction, it is difficult to imagine a question which is more fundamentally one of whether an order is “in accordance with law” than the question of whether the agency issuing the order had jurisdiction to do so. We find no basis for the Cuyahoga County Court’s position. Indeed, if that position were accepted, thé mandate of the Franklin County court would likewise be narrowed, and no court would have authority to consider the fundamental question of jurisdiction. We find no basis in statutory language for any claim that R. C. 124.34 means something other than its plain and specific provision, i. e., that an appeal from a decision of the board may be taken “to the Court of Common Pleas of the county in which the employee resides.”
The basis of the Cuyahoga County court’s strained *112construction of the statutes is apparently a fear that al-hrwing jurisdictional appeals in all 88 Ohio counties would lead to chaotic results. The court said that “[I]f each Common Pleas Court in this state were permitted to determine when the State Personnel Board of Review had jurisdiction to hear an appeal, an employee living in one county might be denied access to the board, whereas an employee having an identical job, but living in. a different county, would be given permission to appeal to the board.”
This court is confident of the ability of Ohio’s lower courts to prevent chaotic and inconsistent results. The question of jurisdiction turns upon a determination of whether an employee is a member of the classified civil service and whether the actions taken by his employer are of the type subject to review by the board. No doubt, in applying the statutory language to particular fact situations, the courts of Ohio’s 88 counties will differ among themselves, and these differences may ultimately need to be resolved by this court. But the advantages of wholly consistent state-wide decisional law, great as they are. must be balanced against the convenience and economy of permitting local courts to decide local matters. Further, the decision of the lower courts, by their very conflicts, provide this court with an invaluable basis for thoughtful resolution of complex issues.
In the instant case, the legislative judgment was to permit appeals of board decisions to take plaee in the counties where affected employees reside. Whatever the arguments as to the relative benefit to the legal system in having a single deciding forum, or to the litigants in having a more convenient forum, the action of the General Assembly controls.
We therefore hold that an appeal from a decision of the State Personnel Board of Review, which challenges the jurisdiction of that board, may be brought in the Court of Common Pleas of the county where the employee resides, and, accordingly, we disapprove the judgment of the Court of Appeals for Cuyahoga County, and affirm the judgments *113of the Courts of Appeals for Geauga and Wood Counties on the jurisdictional issue of where an appeal may be taken.
-II-
In case No. 74-589, a second issue is presented. Sheriff Rife contends that the deputies whom he removed from office were not members of the classified civil service, and hence that they had no right of appeal to the board.
The civil service of state and local governments are members of either the classified or the unclassified service, as provided by R. C. 124.11. The unclassified service, which is exempt from qualifying examinations, includes elected officials, members of various boards and commissions, members of the military service of the state, the administrative staff and teachers of public schools and universities, and various other positions as provided by R. C. 124.il. The classified service includes all state and local government employees not specifically included in the unclassified service.
No statute specifically assigns deputy sheriffs to either branch of the civil service. Rather, assignment depends upon the construction of R. C. 124.1Í(A) (9).
This issue was previously before this court, State, ex rel. Emmons, v. Lutz (1936), 131 Ohio St. 466, 3 N. E. 2d 502. In that case, this court held that the use of the word “deputies” in G. C. 486-8 (now R. C. 124.11) is not conclusive in determining whether an employee is properly a member of the unclassified service. At page 469, the court said:
# # [I]t must be clear that a mere title is not at all conclusive. The true test is the duty actually delegated to and performed by an employee. * * *” The court pointed out that the term, “deputy,” refers not just to anyone who carries out certain tasks under his principal, but rather to one who, “ ‘when duly qualified, may perform all and singular the duties of his principal.’ ” The court also held that the classification of deputy sheriffs as to a branch of the civil service was a question of fact, dependent upon *114the actual authority granted to and the duties performed by particular deputy sheriffs.
Sheriff Rife, in case No. 74-589, contends that the decision in the Luts case is no longer applicable because the statutory language has been changed. G. C. 486-8(a)(9), in effect at the time of the Luts decision, provided that the unclassified service should include:
“The deputies of elective or principal executive officer's authorized by law to act for and in the place of their principals and holding a fiduciary relation to such principals.”
Thé present statute, B. C. 124.11(A)(9), provides'that the' unclassified service shall include:
“The deputies and assistants of elective or principal executive officers authorized to act for and in the place of their principals, or holding a fiduciary relation to; such principals and those persons employed by and directly responsible to elected county oficiáis and holding a fiduciary or administrative relationship to such elected county officials, and the employees of such county officials whose fitness would be impracticable to determine by competitive examination * (Emphasis added.)
The language, emphasized above, which was added to the statute, makes members of the unclassified service “persons employed by and directly responsible to elected county officials and holding a fiduciary or administrative relationship to such elected county officials.”4
Deputy sheriffs are clearly employed by and directly responsible to their sheriffs, who are elected county officials. However, R. C. 124.11(A)(9) applies only to such employees who also have “a fiduciary or administrative relationship” to their elected principals. Those words require something more than the ordinary relationship of employer and employee. As this court said in Lutz, supra, “the *115true test is the duty actually delegated, to and performed-by an employee.” (Emphasis added.)
It can hardly be denied that the duties assigned to deputy sheriffs may extend far beyond the duties of a fiduciary or an administrator. A deputy sheriff may be called upon to serve process upon witnesses (R. C. 3.10, 117.03), and to serve writs and orders such as levys on property, writs of attachment, and summons to jurors. (R. C. 311.17.) He may perform ordinary police functions, such as transporting prisoners (R. C. 339.57), guarding prisoners in the county jail (R. C. 341.05), and exercising the general duties of a peace officer (R. C. 2935.01). For many deputies, a principal duty is to patrol state highways (R. C. 4513.39), while others are assigned as bailiffs in county courts (R. C. 2301.12). Certainly, not all deputies performing these various duties can.be said to act as fiduciaries or administrators. For many, the duties assigned are virtually identical to those assigned to a member of a metropolitan police force or of the State Highway Patrol, or to a bailiff in the civil courts. All are positions of great importance and responsibility, but they do not impose the duties required of a fiduciary such as a trustee, a lawyer, an accountant, or a guardian. A ' ‘ fiduciary relationship ” is one in which special confidence and trust is reposed in the integrity and fidelity of another and there is a result--ing position of superiority or influence, acquired by virtue, of this special trust. See 5 Bogert on Trusts and Trustees,-119-132. The law has been zealous in guarding' against: abuse of such a relationship, but the fact of the relationship must be proved. No doubt, there are cases where -a deputy sheriff is in a true fiduciary relationship with the sheriff, e. g., where a deputy sheriff has charge of deposits of bond (R. C. 2331.16), or acts as a receiver of property (R. C. 2333.22). This question is one of fact, not of title, and can only be answered by examination of the duties-assigned to and performed by the deputy.
In case No. 74-589, the Court of Common Pleas of Wood County construed R. C. 143.08(A)(9) “as specifically, *116exempting from the classified service the position of deputy sheriff, as such in fact * * For the reasons stated herein, we find this to be error. Because there was no finding of fact that the duties assigned to and performed by the deputies were such as to render them members of the unclassified civil service under R. 0. 124.11(A)(9), we therefore reverse as to that issue.
In case No. 74-589, judgment reversed in part and affirmed in part.
In case No. 74-730, judgment affirmed.
O’Neill, C. J., Herbert, Celebrezze and W. Brown, JJ., concur.
Corrigan and P. Brown, JJ., concur in paragraph one of the syllabus and dissent from paragraph two of the syllabus and from the opinion and judgment.

No claim is made that the duties of a deputy sheriff are such that it “would be impracticable to determine [their fitness] by competitive examination,” and it was stipulated that the deputies did not have administrative duties.